Title: To Thomas Jefferson from Philip Mazzei, 19 May 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, May 19th. 1780.

It is obvious that the European adventurers cannot, during the war, fetch from America but a Small proportion of their Capital. My intention has always been to persuade them to leave the Greatest part of it in our funds; which would be the means of interesting them in our welfare, and of taking a great deal of paper money out of circulation. The late resolutions of Congress tending to so great, and I hope advantagious, alteration in our finances, put me now intirely at a Stand. I am not only unfit to propose any thing, but likewise unable to give Satisfaction to any question on the Subject, untill you favour me with a clear and thorough information of the whole, which I heartly wish may soon be the Case. I Suppose that the States will adopt the plan recommended by congress, and I wish that the collection of the monthly taxes may prove as easy near the end as I hope it will be at the beginning. It appears to me that the redemption of the currency of individual States becomes unavoidable at the Same time; and if I dont mistake, our state is pretty well loaded with it. I hope however that the Sale of our back-lands, and british property will greatly alleviate the heavy burden. The Silence of congress respecting the money borrowed by them from Individuals at 6 ⅌ cent interest, payable in paper-money, induces me to believe that they had not as yet agreed on the resolution they should take about it. I expect that our State will follow their Steps in regard to our Loan office. It is highly necessary that I should be acquainted with it, as well as with any other new establishment of the kind, if there Should be any hereafter in the Country. I shall take it as a particular favour if you will be at the trouble of informing me with the new laws relative to emigrants, and in short with every article of our constitution and new Code of Laws apt to satisfy the minds of those, who may incline to become our Countrimen. I have already been applied to on this particular by Several french and two young Italian gentlemen, who were here in their travels. One of them is a Young brother of the Prince of Ottaviano of Naples, an old branch of the Medicean family, who assured me that with a moderate fortune and families of Labourers and Machanicks, he will bring to Virginia true Republican Sentiments. The notions of Equality among mankind have made of late a most rapid and Surprising progress in Europe. All judicious and Sensible people agree that this happy and noble improvement is chiefly owing to our Glorious cause, by the noise of which the minds of the people have been shakened and awakened. Great Britain only has been So far from partaking of the benefit, that it seems as if the prejudices, which are obliged to fly from other Countries, were accumulating in that disgraced Island. How pleasing and comfortable such reflections must be to true American hearts! I have the honour to be most respectfully, Sir Your Excellency’s most Obedient & most Humble Servant,

Philip Mazzei

